256 S.W.3d 617 (2008)
Michael SANDERS, Movant,
v.
STATE of Missouri, Respondent.
No. ED 90256.
Missouri Court of Appeals, Eastern District, Division Four.
June 30, 2008.
Jessica Hathaway, Saint Louis, MO, for Movant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Michael Sanders (Movant) appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We have reviewed the record on appeal and the briefs of the parties and find the motion court's judgment is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).